Title: [Diary entry: 28 March 1760]
From: Washington, George
To: 

Friday Mar. 28. According to appointment, Colo. F⟨airfa⟩x & Mr. Green met here upon Clifton’s Affair, he being present as was Mr. Thompson Mason (as Council for him). Mr. Digges and Mr. Addison were also here and after examining all the Papers and Accts. on both sides, and stating them in the manner wch. seemd most equitable to Us, the debt due from Mr. Clifton according to that Settlement amounted to £ that is to say—to Mr. Carroll £[243 13s.1d.] to Mr. Tasker pr. Mr. Digges [£304 15s.3d.] to Do. pr. Mr. Addison [£364 19s.]. We also agreed to report several things which appeard necessary, as well, in behalf of Mr. Clifton as the other party. The Gentlemen from Maryland, Mr. Mason & Clifton left this; but Colo. Fairfax and Mr. Green stayd the Night. Abt. Noon Mulatto Jack finishd plowing the Field below the Garden and went into the lower Pasture to work. Sun shone Warm but the Wind blew strong from South.